Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Response to Amendment
The amendment filed on 8/30/2021 is sufficient to overcome the prior art rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedl et al. (20180096395) in view of Golden et al. (20170032399) further in view of Bao (20050021393).
As per claim 1,

A system for providing automated remote digital advertising, the system comprises:
a billboard capable of displaying digital copy and having a display processing   system coupled to a public, wide area network (par 49) Friedl discloses an electronically networked billboard connected to a WAN; and
a billboard operator server for communicating with one or more user devices supporting user accounts and content approval (par 24 , 39) Friedl discloses a user’s account and a “nomad server 418” which examiner equates to applicant’s billboard operator server.
Friedl does not explicitly disclose:
a user device for selecting and purchasing an ad time slot and uploading content.
However, Golden discloses:
a user device for selecting and purchasing an ad time slot and uploading content (par 6, 10, 15) Golden discloses a potential content providers bids on a given cell, or time slot or application within a given cell.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s a user device for selecting and purchasing an ad time slot and uploading content to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide sellers with a system and method for allocating cells within a virtual grid to content providers according to various priority and selection schemes to target content delivery to information playback devices in a geographically and/or application selective manner.

wherein content approval comprises allowing display of content based at least in part on at least one of a review of the context and a user’s history of use, wherein the billboard operator server is configured to provide a set of privileges to one or more users such that the one or more users can upload content to the billboard without additional permissions and review.
However, Bao discloses:
wherein content approval comprises allowing display of content based at least in part on at least one of a review of the context and a user’s history of use, wherein the billboard operator server is configured to provide a set of privileges to one or more users such that the one or more users can upload content to the billboard without additional permissions and review (par 8, 12, 55) Bao discloses a system that is capable of uniquely tracking a user’s behavior (history of use) that is also capable of allowing that user to upload information to electronic billboards.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Bao’s wherein content approval comprises allowing display of content based at least in part on at least one of a review of the context and a user’s history of use, wherein the billboard operator server is configured to provide a set of privileges to one or more users such that the one or more users can upload content to the billboard without additional permissions and review to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to allow a smart interactive billboard device that allows billboards or other devices, 
As per claim 2,
Friedl discloses: the user device comprises: 
a user app processor (par 49);
a user interface (par 48); 
a content uploader (par 22); 
a login processor (par 48); and 
a user device network interface (par 49).

As per claim 3,
Friedl discloses: the user device further comprises: 
a content creator (par 45);
an ad scheduler (par 39); and 
a payment processor (par 33).

As per claim 4,
Friedl discloses the billboard display processing system comprises:
an upload controller (par 22); 
a billboard network interface (par 49); 
a display processor (par 22, 23); and
Golden further discloses a billboard system data store (par 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s a billboard system data store to Friedl’s system for 
As per claim 6,
Friedl discloses: the billboard operator server comprises: 
an operator processor (par 24);
a billboard content scheduler (par 39);
a content approver (par 22); and
a billboard operator server network interface (par 49).
As per claim 8,
Friedl discloses: 
the content further comprises video data representing sign copy (par 23);
As per claim 9,
Friedl discloses: the content further comprises video data representing sign copy (par 23).
As per claim 11,
Friedl discloses: the content contains sponsorship data in addition to the sign copy (Abstract; par 23).
As per claim 12,
Golden discloses: the billboard operator server provides an open marketplace offering sale of content time slots on behalf of third party sellers (par 6, 15).

As per claim 13,
Friedl discloses a method for providing a fully automated self-serve smart billboard, the method comprising:
creating a user account (par 39), the user account having user account information and payment information (par 33);
attempting to upload content to the billboard (par 22);
if the user account permits automatic uploads, uploading the content for display on the billboard during a scheduled time slot (par 22);
if the user account prohibits automatic uploads, perform the following: uploading content to a central server (par 22);
receiving an approval decision from an operator using the central server (par 22); 
if the approval decision provides authorization, uploading the content for display on the billboard during a scheduled time slot, otherwise receiving notification of reasoning supporting the approval decision (par 22).
Golden further discloses:

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s scheduling content into one or more time slot associated with a billboard, the billboard being capable of displaying digital copy and having a display processing system coupled to a public, wide area network to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide sellers with a system and method for allocating cells within a virtual grid to content providers according to various priority and selection schemes to target content delivery to information playback devices in a geographically and/or application selective manner.
Friedl does not explicitly disclose:
wherein permission for automatic uploads depends at least in part on at least one of a review of the context and a user’s history of use, wherein the permission for automatic uploads comprises a set of privileges to one or more users such that the one or more users can upload content to the billboard without additional permissions and review.
However, Bao discloses:
wherein permission for automatic uploads depends at least in part on at least one of a review of the context and a user’s history of use, wherein the permission for automatic uploads comprises a set of privileges to one or more users such that the one or more users can upload content to the billboard without additional permissions and 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Bao’s wherein permission for automatic uploads depends at least in part on at least one of a review of the context and a user’s history of use, wherein the permission for automatic uploads comprises a set of privileges to one or more users such that the one or more users can upload content to the billboard without additional permissions and review to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to allow a smart interactive billboard device that allows billboards or other devices, implemented with the smart billboard device, to display electronic/computer-based information and become interactive (Bao par 2).
As per claim 14,
Friedl discloses: the method further comprising: receiving the content onto the user device (par 24); and reviewing the content prior to uploading to the billboard (par 24).
As per claim 15,
Friedl discloses: the method further comprising: creating the content on the user device (par 24); and reviewing the content prior to uploading to the billboard (par 24). 
As per claim 16,
Golden further discloses: the scheduling content comprises:

selecting one or more time slots for displaying the content (par 6, 15); and 
purchasing the selected time slots (par 6, 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s receiving available time slot data associated with one or more billboards; selecting one or more time slots for displaying the content; and 
purchasing the selected time slots to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide sellers with a system and method for allocating cells within a virtual grid to content providers according to various priority and selection schemes to target content delivery to information playback devices in a geographically and/or application selective manner.
As per claim 17,
Friedl discloses: the content contains sponsorship data in addition to the sign copy (par 23); and
Golden further discloses:
the billboard operator server provides an open marketplace offering sale of content time slots on behalf of third party sellers (par 6, 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s the billboard operator server provides an open marketplace offering sale of content time slots on behalf of third party sellers to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide sellers with a system and method for allocating cells within a 
As per claim 18,
Friedl discloses a non-transitory computer readable storage media containing encoded data that when read and executed by a programmable computing system implements a method for providing a fully automated self-serve smart billboard, the method comprising:
creating a user account, the user account having user account information and payment information (par 39);
receiving the content onto the user device (par 24);
reviewing the content prior to uploading to the billboard based in part on a user’s history of use (par 24);
attempting to upload content to the billboard (par 22).
Golden further discloses:
receiving available time slot data associated with a billboard, the billboard being capable of displaying digital copy and having a display processing system coupled to a public, wide area network (par 19);
selecting one or more time slots for displaying the content (par 6, 15); and
purchasing the selected time slots (par 6, 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s receiving available time slot data associated with a billboard, the billboard being capable of displaying digital copy and having a display 
As per claim 19,
Golden discloses the content is changed and uploaded to the billboard replaying existing content based upon marketing data generated after the content was first uploaded (par 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s the content is changed and uploaded to the billboard replaying existing content based upon marketing data generated after the content was first uploaded to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide sellers with a system and method for allocating cells within a virtual grid to content providers according to various priority and selection schemes to target content delivery to information playback devices in a geographically and/or application selective manner.
As per claim 20,
Friedl discloses the content contains sponsorship data in addition to the sign copy (Abstract; 23).
Golden further discloses:

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s the billboard operator server provides an open marketplace offering sale of content time slots on behalf of third party sellers to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide sellers with a system and method for allocating cells within a virtual grid to content providers according to various priority and selection schemes to target content delivery to information playback devices in a geographically and/or application selective manner.
Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Friedl et al. (20180096395) in view of Golden et al. (20170032399) further in view of Harper et al. (20120150586). 
As per claim 5,
The Friedl and Golden combination discloses the claimed invention as in claim 4. The combination does not explicitly disclose:
the billboard display processing system further comprises:
a traffic and content receiver; and 
an external imaging device.
However, Harper discloses:
the billboard display processing system further comprises:
a traffic and content receiver (par 55); and 
an external imaging device (par 55) Harper discloses a camera.

As per claim 7,
Friedl discloses: the billboard operator server further comprises: 
an account manager (par 48);
a contract/invoice generator (par 32); and 
Harper further discloses:
a live image receiver (par 101).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Harper’s a live image receiver to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide a traffic flow subsystem that includes a proximity detecting sensor and/or camera to determine a number of people who enter and leave a venue (Harper abstract).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Friedl et al. (20180096395) in view of Golden et al. (20170032399) further in view of Harper et al. (20120150586) further in view of Bao (20050021393). 
As per claim 10,
Friedl discloses:

a user device for selecting and purchasing an ad time slot and uploading content, the user device comprising:
a user app processor (par 49); 
a user interface (par 48); 
a content uploader (par 22); 
a login processor (par 48); and 
a user device network interface (par 49);
a billboard capable of displaying digital copy and having a display processing system coupled to a public, wide area network, the display processing system comprises: 
an upload controller (par 22); 
a billboard network interface (par 49); 
a display processor (par 22, 23);
an account manager (par 48); 
a contract/invoice generator (par 32); 
the billboard operator server comprises: 
a billboard content scheduler (par 39); 
a content approver (par 22); and 
a billboard operator server network interface (par 49).
Friedl does not explicitly disclose:
a billboard system data store.

a billboard system data store (par 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Golden’s a billboard system data store to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide sellers with a system and method for allocating cells within a virtual grid to content providers according to various priority and selection schemes to target content delivery to information playback devices in a geographically and/or application selective manner.
Harper further discloses:
a traffic and content receiver (par 55); 
an external imaging device (par 55); and
a live image receiver (par 101);
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Harper’s a traffic and content receiver; an external imaging device; and a live image receiver to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to provide a traffic flow subsystem that includes a proximity detecting sensor and/or camera to determine a number of people who enter and leave a venue (Harper abstract).
Friedl does not explicitly disclose:
a billboard operator server for communicating with one or more user devices supporting user accounts and content approval, wherein the billboard operator server is configured to provide a set of privileges to one or more users such that the one or more 
However, Bao discloses:
a billboard operator server for communicating with one or more user devices supporting user accounts and content approval, wherein the billboard operator server is configured to provide a set of privileges to one or more users such that the one or more users can upload content to the billboard without additional permissions and review, the billboard operator server comprises (par 8, 12, 55) Bao discloses a system that is capable of uniquely tracking a user’s behavior (history of use) that is also capable of allowing that user to upload information to electronic billboards.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Bao’s billboard operator server for communicating with one or more user devices supporting user accounts and content approval, wherein the billboard operator server is configured to provide a set of privileges to one or more users such that the one or more users can upload content to the billboard without additional permissions and review to Friedl’s system for providing automated remote digital advertising. One would be motivated to do this in order to allow a smart interactive billboard device that allows billboards or other devices, implemented with the smart billboard device, to display electronic/computer-based information and become interactive (Bao par 2).
Response to Arguments

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lorenz (20190339925) at paragraph 26 discloses “Accordingly, a need exists to enable a user of a wireless communication device, which may be in communication with the electronic billboard, to upload content to the electronic billboard so as, for example, to take a picture of the scene/geographical area that includes the electronic billboard that actually also shows their picture on the display screen of the electronic billboard.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/           Primary Examiner, Art Unit 3621